     2:19-cv-00760-RMG          Date Filed 01/07/21      Entry Number 40         Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Clinton Folkes, # 216506,           )                      Civil Action No. 2:19-0760-RMG
                                    )
                  Petitioner,       )
                                    )
      v.                            )                          ORDER AND OPINION
                                    )
Warden Nelsen,                      )
                                    )
                  Respondent.       )
___________________________________ )

       Before the Court is the Petitioner’s petition for a writ of habeas corpus on a single

remaining ground, Ground 3, challenging the effectiveness of appellate counsel following the

issuance of the adverse decision of the South Carolina Court of Appeals on September 24, 2010

until the issuance of the remittitur on October 18, 2010. The Magistrate Judge issued a Report

and Recommendation (“R & R”) recommending that Respondent’s motion for summary

judgment be granted. (Dkt. No. 38.) Petitioner filed objections to the R & R and the Respondent

filed no reply. (Dkt. No. 39.) For reasons set forth below, the petition is granted.

I.     Background

       Petitioner Clinton Folkes proceeded pro se to seek a writ of habeas corpus pursuant to 28

U.S.C. § 2254. He is incarcerated on a term of life imprisonment without possibility of parole.

In 2008, he was tried in the Richland County Court of General Sessions and found guilty by a

jury of assault and battery with intent to kill. The conviction stemmed from a July 2007 physical

fight during which Petitioner cut a man in the neck with a knife and was heard at the time, by

witnesses who testified at trial, to have said, “I should have killed you[.]” (Dkt. No. 14-1 at 245,

247, 436.)




                                                 -1-
      2:19-cv-00760-RMG         Date Filed 01/07/21      Entry Number 40        Page 2 of 20




       The Warden moved for summary judgment on Petitioner’s § 2254 motion, to which

Petitioner responded in opposition. The Court granted summary judgment as to Grounds One,

Two, and Four through Twenty-Two, denied summary judgment without prejudice as to Ground

Three, and appointed Petitioner counsel because there were substantial issues raised by Ground

Three that were not adequately briefed by Respondent or Petitioner, who was at that time

proceeding pro se. (Dkt. No. 28.) The Court, therefore, set a supplementary briefing schedule

and directed the parties to address seven specific issues. (Dkt. No. 30.) The parties have

submitted this supplemental briefing, and the Magistrate Judge now recommends that the Court

grant summary judgment to dismiss the remaining Ground Three. Petitioner filed an objection to

this recommendation. (Dkt. No. 39.)

II.    Legal Standard

       A.      Review of R & R

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Where there are specific objections to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. In the absence of objections, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).




                                                -2-
     2:19-cv-00760-RMG         Date Filed 01/07/21      Entry Number 40        Page 3 of 20




       B.      Motion for Summary Judgment

       Summary judgment is appropriate if a party “shows that there is no genuine dispute as to

any material fact” and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted “only when it is clear that there is

no dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts.” Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). “In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). The movant has the initial burden of demonstrating that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, to survive summary judgment the respondent

must demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324.

Under this standard, “[c]onclusory or speculative allegations do not suffice, nor does a ‘mere

scintilla of evidence’” in support of the non-moving party’s case. Thompson v. Potomac Elec.

Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d

285, 287 (4th Cir. 1999)).

       C.      Federal Habeas Relief Pursuant to 28 U.S.C. § 2254

       A state prisoner who challenges matters “adjudicated on the merits in State court” can

obtain federal habeas relief only if he shows that the state court’s decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court” or “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). When reviewing a state

court’s application of federal law, “a federal habeas court may not issue the writ simply because




                                               -3-
     2:19-cv-00760-RMG           Date Filed 01/07/21       Entry Number 40         Page 4 of 20




that court concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must also be

unreasonable.” Williams v. Taylor, 529 U.S. 362, 410 (2000). The state court’s application is

unreasonable if it is “objectively unreasonable, not merely wrong.” White v. Woodall, 572 U.S.

415, 419 (2014). Meaning, the state court’s ruling must be “so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

       The state court’s determination is presumed correct and the petitioner bears the burden of

rebutting this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). The state

court’s decision “must be granted a deference and latitude that are not in operation” when the

case is considered on direct review. Harrington, 562 U.S. at 101. This is because habeas corpus

in federal court exists only to “guard against extreme malfunctions in the state criminal justice

systems.” Id. at 102 (citation and internal quotation marks omitted). Accordingly, pursuant to 28

U.S.C. § 2254(d), a federal habeas court must (1) determine what arguments or theories

supported or could have supported the state court’s decision; and then (2) ask whether it is

possible that fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding of a prior decision of the United States Supreme Court. Harrington, 562 U.S. at

102. “If this standard is difficult to meet, that is because it was meant to be.” Id.

       Before the petitioner may pursue federal habeas relief to this standard, he must first

exhaust his state court remedies. 28 U.S.C. § 2254(b)(1)(A). The petitioner “must present his

claims to the state’s highest court,” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)

(abrogated on other grounds by United States v. Barnette, 644 F.3d 192 (4th Cir. 2011)), which

requires the petitioner to have “fairly present[ed] to the state court both the operative facts and




                                                  -4-
       2:19-cv-00760-RMG          Date Filed 01/07/21      Entry Number 40        Page 5 of 20




the controlling legal principles associated with each claim.” Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004) (internal quotation marks omitted). A federal habeas court should not review

the merits of claims that would be found to be procedurally defaulted or barred under

independent and adequate state procedural rules. Lawrence v. Banker, 517 F.3d 700, 714 (4th

Cir. 2008). Rather, for a procedurally defaulted claim to be properly considered by the federal

habeas court, the petitioner must “demonstrate cause for the default and actual prejudice as a

result of the alleged violation of federal law, or demonstrate that failure to consider the claims

will result in a fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750

(1991).

III.      The Critical Factual Issues and the Court’s Seven Questions

          Ground Three of Petitioner’s § 2254 petition alleges:

          Appellate Counsel was ineffective for failing to file a Petition for Rehearing in the
          Court of Appeals thereby depriving the Applicant of his right to seek certiorari in
          the Supreme Court of South Carolina.

(Dkt. No. 1-1 at 7.)

          A petitioner may demonstrate ineffective assistance of counsel by showing the attorney’s

work was both deficient and prejudicial. Strickland v. Washington, 466 U.S. 668, 687 (1984).

An attorney’s performance is deficient if it was unreasonable under the circumstances of the case

and the then-prevailing professional norms. Kimmelman v. Morrison, 477 U.S. 365, 384 (1986).

To meet the Strickland standard, “an attorney’s performance must be objectively unreasonable.”

Bostick v. Stevenson, 589 F.3d 160, 166 (4th Cir. 2009). Prejudice requires a “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. A “reasonable probability” means “a probability

sufficient to undermine confidence in the outcome.” Kimmelman, 477 U.S. at 384. Where a

defendant loses his appeal rights due to counsel failing to consult and inform him of his appellate


                                                   -5-
     2:19-cv-00760-RMG         Date Filed 01/07/21      Entry Number 40       Page 6 of 20




rights, prejudice may be shown by establishing that “but for [counsel’s] failure, he would have

timely appealed.” Bostick, 589 F.3d at 168.

         The Strickland test for ineffective assistance of counsel is highly deferential to the

attorney, and the standard for § 2254 relief is itself highly deferential to the state court.

Harrington v. Richter, 562 U.S. 86, 102 (2011). As a result, when the state court adjudicated an

ineffective assistance claim on its merits, the § 2254 district court’s review is “doubly

deferential.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). The district court’s focus is “not

whether counsel’s actions were reasonable,” but rather “whether there is any reasonable

argument that [the petitioner’s] counsel satisfied Strickland’s deferential standard.” Harrington,

562 U.S. at 105.

         On his direct appeal, Petitioner was represented by M. Celia Robinson, a member of the

South Carolina Commission on Indigent Defense, Division of Appellate Defense, who raised the

following issue on direct appeal: “Did the trial judge err reversibly in refusing to issue the

requested charge on the lesser included offense of Assault and Battery of a High and Aggravated

Nature (ABHAN) indicating that the absence of malice is not a required element for an ABHAN

conviction?” (Dkt. No. 14-1 at 455.) On September 24, 2010, the South Carolina Court of

Appeals affirmed Petitioner’s conviction in a per curiam opinion. (Id. at 489-90.) Ms. Robinson,

although still counsel of record to Petitioner, had left the Commission on Indigent Defense on

September 14, 2010 and was no longer providing any legal representation to Petitioner. In clear

violation of South Carolina Appellate Court Rule 264, she had not provided Petitioner notice of

her withdrawal, petitioned the South Carolina Court of Appeals to withdraw, obtained an order

from the Court of Appeals to withdraw, or provided notice of her withdrawal to the opposing

party.




                                               -6-
     2:19-cv-00760-RMG           Date Filed 01/07/21       Entry Number 40        Page 7 of 20




       Following the issuance of the adverse decision by the South Carolina Court of Appeals,

no attorney advised Petitioner of the decision, nor informed him of his right to seek further

review via a petition for rehearing before the South Carolina Court of Appeals or a petition for

certiorari before the South Carolina Supreme Court. Further, no attorney advised Petitioner that

if he failed to timely seek further relief, his right to pursue a state court appeal would end.

       Respondent contends that the Chief Appellate Defender, Robert Dudek, assumed

responsibility for all of Ms. Robinson’s pending cases upon her departure from the office.

However, Mr. Dudek had no recollection of reviewing the adverse decision of the South Carolina

Court of Appeals, nor of assessing whether a petition for further relief should be sought, nor is

there any record evidence that he performed any legal services on Petitioner’s behalf during the

period from the issuance of the adverse decision on September 24, 2010 until the filing of the

remittitur on October 18, 2010. (Dkt. No. 14-2 at 57-58, 71.) What is undisputed is that neither

Mr. Dudek nor any other attorney moved to be substituted as Petitioner’s counsel upon Ms.

Robinson’s departure and that no attorney advised Petitioner of the adverse decision of the Court

of Appeals or of his right to seek further appellate review. Ms. Robinson testified at the state

PCR hearing that had she still been representing Petitioner when the decision was entered, she

would have petitioned for rehearing and certiorari. (Id. at 81.) Mr. Dudek testified at the same

hearing that he disagreed with the South Carolina Court of Appeals decision. (Id. at 60-61.)

       In his PCR action, Petitioner raised whether “Appellate Counsel was ineffective for

failing to file a Petition for Rehearing in the Court of Appeals, thereby depriving the Applicant

of his right to seek certiorari in the Supreme Court of South Carolina.” (Dkt. No. 14-2 at 335.)

This ground asserts a claim for ineffective assistance of appellate counsel from the time of the

adverse decision of the South Carolina Court of Appeals on September 24, 2010 until the




                                                  -7-
     2:19-cv-00760-RMG           Date Filed 01/07/21      Entry Number 40         Page 8 of 20




issuance of the remittitur on October 18, 2010. The PCR court denied the claim, reasoning that

because criminal appellate counsel has no duty to pursue rehearing or certiorari and a petitioner

has no constitutional right to effective assistance of counsel when seeking discretionary appellate

review, Petitioner could not demonstrate deficiency and prejudice. (Dkt. No. 14-2 at 338.) The

PCR court did not address the issue of whether appellate counsel’s performance was ineffective

in the immediate post-decision period when the appeal remained before the Court of Appeals and

Petitioner was given no notice of the adverse decision or of his right to seek further appellate

review.

          On September 28, 2010—four days after the South Carolina Court of Appeals adverse

decision—Petitioner was sent a letter on the letterhead of the South Carolina Commission on

Indigent Defense, purportedly signed by Ms. Robinson, stating that the South Carolina Court of

Appeals had denied his petition for certiorari and granted a petition for counsel to be relieved.

The letter further stated that Petitioner had now exhausted his state court remedies. There is no

dispute that Ms. Robinson’s signature was a forgery and that the letter was sent by a paralegal

without any supervision or knowledge of a licensed attorney. (Dkt. No. 14-2 at 80-81.) Further,

there is no dispute that this letter contained multiple false statements, including that (1) a petition

for certiorari had been submitted, (2) an order had been issued denying certiorari review, (3) an

order had been issued relieving Ms. Robinson as counsel, and (4) Petitioner’s right to seek

further state court review had been exhausted.1



1
  The September 28, 2010 letter on the letterhead of the South Carolina Commission on Indigent
Defense and purportedly hand signed by Ms. Robinson, states, inter alia: “Enclosed is a copy of
the Order of the Court of Appeal’s [sic] denying our Petition for Writ of Certiorari, and granting
the petition to be relieved. This means that you have now exhausted your state court remedies.”
Petitioner was then advised of the one year statute of limitations regarding any petition for
habeas corpus in federal court. (Dkt. 14-2 at 253).


                                                  -8-
     2:19-cv-00760-RMG         Date Filed 01/07/21     Entry Number 40        Page 9 of 20




       Now, to determine whether Ground Three of this § 2254 should be dismissed on

summary judgment, the Court directed the parties to address seven specific questions (Dkt. No.

30), to which Respondent and Petitioner answered (Dkt. Nos. 31, 32, 34).2 The Court reviews

the answers, and provides its own assessment of them, in turn:

A.     Did an attorney acting on behalf of Petitioner review the decision of the South Carolina
       Court of Appeals of September 24, 2010 and make a determination whether a petition for
       rehearing should be filed? If the answer is in the affirmative, identify that attorney.

              Petitioner:    No.

              Respondent: Respondent’s answer is unclear, instead offering that (1) Dudek
              “reviewed the judicial opinions on [Robinson’s] cases as they were received” and
              (2) “[d]espite conflicting evidence, it appears that Dudek made the decision not to
              seek certiorari in petitioner’s case.”

              Analysis:       There is no record evidence that any attorney reviewed the adverse
              decision of the South Carolina Court of Appeals or made any determination
              whether a petition for rehearing should be filed. Respondent’s claim that Mr.
              Dudek may have conducted such a review is inconsistent with his testimony that
              he had no recollection of conducting such a determination and regretted that no
              petition for rehearing had been filed. (Dkt. No. 14-2 at 58.)

B.     Did an attorney acting on behalf of Petitioner consult with him regarding whether a
       petition for rehearing should be filed following the decision of the South Carolina Court
       of Appeals on September 24, 2010? If the answer is in the affirmative, identify that
       attorney.

              Petitioner:    No.

              Respondent: No. (“[I]t appears no attorney personally consulted with petitioner
              after the Court of Appeals issued its opinion.”)

              Analysis:      There is no dispute of material fact: no attorney acting on behalf of
              Petitioner consulted with him regarding petitioning for rehearing.




2
  Petitioner answered each question squarely and directly in a clear format, by listing each
question and stating yes or no with supporting reasoning. Respondent, by contrast, twice
provided a block narrative answer containing argument that does not squarely answer each
question asked.


                                               -9-
     2:19-cv-00760-RMG        Date Filed 01/07/21      Entry Number 40        Page 10 of 20




C.     Were the decisions whether to file a request for rehearing and a petition for certiorari
       following the decision of the South Carolina Court of Appeals of September 24, 2010
       critical stages of the criminal proceedings?

              Petitioner:    Yes [both decisions are critical]. A critical stage is “any stage of
              the prosecution, formal or informal, in court or out, where counsel’s absence
              might derogate from the accused’s right to a fair trial.” United States v. Wade, 388
              U.S. 218 (1967). Here, a determinative opinion was issued that could have been
              reheard or petitioned, which means it was a critical stage of the proceedings. But
              Robinson had already absented herself at that time, thereby causing prejudice.

              Respondent: No. If an individual does not have a constitutional right to counsel
              at a certain stage of the proceedings, then he cannot claim ineffective assistance of
              counsel during that stage, and therefore the stage is not critical.

              Analysis:       There is a dispute regarding whether the period following the
              adverse decision of the Court of Appeals on September 24, 2010 until the
              issuance of the remittitur on October 18, 2010, while Petitioner’s appeal was still
              pending before the Court of Appeals on direct appeal, constituted a critical stage
              of the direct appeal proceedings.

D.     If no attorney acting on behalf of the Petitioner (i) reviewed the decision of the South
       Caroline Court of Appeals, (ii) made the decision whether a request for rehearing should
       be made, or (iii) consulted with Petitioner regarding his right to seek rehearing due to an
       attorney assignment error within the offices of his court appointed appellate-counsel,
       would such failures, individually or collectively, constitute the actual or constructive
       denial of appellate counsel and/or constitute ineffective assistance of counsel?

              Petitioner:    Yes. Prejudice is presumed when the defendant is completely
              denied counsel “at a critical stage of his trial.” United States v. Cronic, 466 U.S.
              648, 659 (1984). Petitioner had no legal representation when the opinion was
              issued and could have been reheard or petitioned, because Robinson had left her
              job and Dudek, even if he were considered Petitioner’s counsel, did not inform
              him of Robinson’s resignation or review the opinion. “Based on Fourth Circuit
              precedent, the failure of an attorney to inform his client of the right to file a
              petition for writ of certiorari and to file a petition if requested by his client
              constitutes ineffective assistance of counsel under both prongs of Strickland.”
              Moton v. United States, 2016 WL 1732736, at *3 (E.D. Va. Apr. 28, 2016) (citing
              United States v. King, 11 Fed.Appx. 219, 221 (4th Cir. 2001)).

              Respondent: Respondent’s answer is unclear, instead noting that “the decision
              to seek additional review is a matter of professional judgment” and “in deciding
              whether to seek further review, the attorney must assess if there is a reasonable
              chance of certiorari being granted.”




                                              -10-
     2:19-cv-00760-RMG        Date Filed 01/07/21      Entry Number 40        Page 11 of 20




              Analysis:        The parties dispute whether these failures by counsel, individually
              or collectively, constitute actual or constructive denial of appellate counsel and/or
              constitute ineffective assistance of counsel.

E.     If the Court were to determine that Petitioner was actually or constructively denied
       counsel at a critical stage of the criminal proceeding, would prejudice be presumed
       without the necessity of Petitioner showing actual prejudice or a likelihood of prevailing
       on appeal?

              Petitioner:     Yes, prejudice would be presumed under United States v. Cronic
              and related caselaw. But Petitioner could also show actual prejudice or a
              likelihood of prevailing on appeal because, (1) to the extent he had any
              representation at the time, failure to inform him of his right to file a petition or
              writ of certiorari constitutes ineffective assistance under King and related caselaw;
              and (2) in light of record evidence that Robinson would have sought rehearing
              and a rehearing cannot otherwise be sought pro se.

              Respondent: No, prejudice would not be presumed because “appellate counsel
              subjected the State’s case to meaningful and adversarial testing” but it was
              affirmed. And, Petitioner cannot demonstrate actual prejudice or a likelihood of
              prevailing on appeal because “it is entirely speculative to conclude [the Court of
              Appeals] opinion would have been reversed” because the Court of Appeals
              affirmed.

              Analysis:      There is a dispute regarding whether prejudice can be presumed if
              Petitioner was actually or constructively denied counsel at a critical state of the
              proceeding. There is also a dispute whether Petitioner could otherwise show
              actual prejudice or a likelihood of prevailing on the merits.

F.     The letter sent to Petitioner of September 28, 2010 (Dkt. No. 14-2 at 253) states that
       Petitioner’s Writ of Certiorari had been denied, the court had granted his attorney her
       petition to be relieved, and Petitioner had exhausted his state court remedies. Does that
       communication meet professional standards of competence and reasonableness? Was
       that communication sent by an attorney acting on behalf of the Petitioner?

              Petitioner:     No, the letter does not meet professional standards of competence
              and reasonableness. No, the letter was not sent by an attorney acting on behalf of
              Petitioner; it was prepared by a paralegal and signed in Robinson’s name despite
              the fact that Robinson had already resigned.

              Respondent: No, the letter “likely does not meet professional standards.” No, it
              was not sent by an attorney acting on Petitioner’s behalf. Instead, it was drafted
              by a paralegal, using the wrong form, advising that the Court of Appeals had
              denied a writ of certiorari to review a denial of post-conviction relief, and signed
              on Robinson’s behalf by the paralegal.




                                              -11-
     2:19-cv-00760-RMG        Date Filed 01/07/21      Entry Number 40         Page 12 of 20




              Analysis:      There is no dispute of material fact that the letter does not meet
              professional standards and was not sent by a lawyer acting on Petitioner’s behalf.

G.     If the Court were to determine that Petitioner was denied his right to counsel at a critical
       stage of the criminal proceeding and that he has per se suffered prejudice as a result, what
       would be the appropriate remedy? Would reinstating Petitioner’s right to seek rehearing
       to the South Carolina Court of Appeals and, if necessary, to petition for certiorari,
       provide him his appropriate constitutional remedy?

              Petitioner:    “Reinstating Folkes’ right to seek rehearing is an appropriate
              remedy. The Court of Appeals issued its remittitur in Folkes’ direct appeal on
              October 18, 2020. (ECF Entry 14-1 p. 491). Accordingly, at this time the Court
              of Appeals only has the jurisdiction to entertain a motion to recall remittitur. See
              Wise v. SCDOC, 642 S.E.2d 551 (S.C. 2007). Using the relief awarded in Bostick
              v. Stevenson, 589 F.3d 160 (4th Cir. 2009) and Galloway v. Stephenson, 510 F.
              Supp. 840, 845 (M.D.N.C. 1981) as a guide, a possible order granting a writ of
              habeas corpus would order Folkes’ judgment and conviction be vacated and he be
              released from custody, unless within 60 days of the District Court’s order the
              Court of Appeals (1) recalls its remittitur in State v. Folks, 2008-096806, and (2)
              entertains Folks’ petition for rehearing. This relief is also consistent with Fourth
              Circuit decisions finding in adequacy of appellate counsel after an opinion was
              issued. See King, Moton.”

              Respondent: “The Court of Appeals likely does not have jurisdiction to consider
              any matter relating to this case, even a motion to recall the remittitur. See Wise v.
              SCDC, 642 S.E.2d 551 (S.C. 2007). . . . Because the Court of Appeals did not
              issue its remittitur by mistake, it could foreseeably decline to recall the remittitur
              based on a lack of jurisdiction. But there are other avenues of appellate relief
              available.” (Dkt. No. 33 at 6). Respondent referenced South Carolina Appellate
              Court Rule 245(a) and the Fourth Circuit’s decision in Bostick v. Stevenson, 589
              F.3d 160, 168 (4th Cir. 2009) where a habeas petition was granted because
              defense counsel failed to consult with his client regarding his right to appeal. The
              South Carolina Supreme Court subsequently granted the appeal and overturned
              the defendant’s murder conviction in State v. Bostick, 708 S.E .2d 774 (S.C.
              2011). (Id. at 6-7).

              Analysis:        The parties dispute whether the Court of Appeals would have
              jurisdiction, but do not dispute that an avenue of South Carolina court appellate
              relief is available.




                                               -12-
      2:19-cv-00760-RMG        Date Filed 01/07/21     Entry Number 40       Page 13 of 20




IV.     Discussion

        A.     Was appellate counsel’s performance following the issuance of the decision
               of the South Carolina Court of Appeals on September 24, 2010 and before
               the Court of Appeals entered the remittitur on October 18, 2010 “objectively
               unreasonable?”

        The Court must first address whether Petitioner had any functioning counsel during the

period from the Court of Appeals’ adverse decision issued on September 24, 2010 to the

remittitur issued on October 18, 2010.      The record is clear that Ms. Robinson had left her

position with the Commission on Indigent Defense on September 14, 2010 without seeking and

obtaining permission to withdraw as Petitioner’s counsel, as required by South Carolina

Appellate Court Rule 264. The record is also clear that no substitute counsel had appeared on

Petitioner’s behalf and there is no record evidence that any licensed attorney assumed the duties

of substitute counsel, including the most basic duties of appellate counsel of informing the

Petitioner of the adverse decision, of his right to seek further appellate review, and of the

consequences of failing to do so. Indeed, the record evidence supports finding that after Ms.

Robinson left the Commission on Indigent Defense on September 14, 2010 until the remittitur

was issued on October 18, 2010, that Petitioner’s legal representation was left in the hands of a

non-attorney staff member.

        The duty of appellate counsel to advise the client of an adverse decision and his right to

seek further appellate review are mandatory under these circumstances and the failure to do so

constitutes ineffective assistance of counsel. See Bostick, 589 F.3d at 168; Proffitt v. United

States, 549 F. 2d 910, 912 (4th Cir. 1976); United States v. Tajeda-Ramirez, 380 Fed.Appx. 252,

2010 WL 2182187, at *1-2 (4th Cir. 2010); United States v. King, 11 Fed.Appx. 219, 2010 WL

568022, at *1 (4th Cir. 2001). The failure of Petitioner’s appellate counsel to perform these most

basic duties of appellate representation strongly support a finding that Petitioner’s counsel had



                                               -13-
    2:19-cv-00760-RMG          Date Filed 01/07/21      Entry Number 40        Page 14 of 20




for all practical purposes abandoned him at a critical time in the appellate process before the

South Carolina Court of Appeals.

       An analogous factual situation arose in Maples v. Thomas, 565 U.S. 266 (2012), where

two post-conviction counsel for a death row inmate left their law firm without informing their

client or the court of their departure. An adverse state court order was subsequently issued and

the time for appeal expired without any filing of a notice of appeal. The issue before the U.S.

Supreme Court in Maples was whether, under these circumstances, the defendant could show

cause for procedural default. Justice Ginsburg, writing for the Court’s majority, described the

post-conviction attorneys’ actions as “abandonment,” leaving the defendant “unrepresented at a

critical time for his state postconviction petition.”3 Id. at 271. The Court concluded that “no just

system would lay the default at Maples’ death-cell door.” Id.

       Moreover, even if this Court were to assume that Petitioner had not been abandoned by

counsel, the performance (or lack thereof) of appellate counsel following the issuance of the

adverse Court of Appeals decision on September 24, 2010 and before the issuance of the

remittitur on October 18, 2010 was objectively unreasonable. The failure to advise Defendant of

the adverse decision and of his right to seek further review under these circumstances falls far

short of competent representation.

       Additionally, the Court can not let pass without further comment regarding the gravity of

the extraordinarily unprofessional and illegal conduct associated with the letter to Petitioner of


3
  The Court emphasized, “Maples maintains that there is [cause to excuse the default], for the
lawyers he believed to be vigilantly representing him had abandoned the case without leave of
court, without informing Maples they could no longer represent him, and without securing any
recorded substitution of counsel. We agree. Abandoned by counsel, Maples was left
unrepresented at a critical time for his state postconviction petition, and he lacked a clue of any
need to protect himself pro se. In these circumstances, no just system would lay the default at
Maples’s death-cell door.”


                                               -14-
    2:19-cv-00760-RMG          Date Filed 01/07/21     Entry Number 40        Page 15 of 20




September 28, 2010 on the letterhead of the Commission on Indigent Defense. The letter

contained a forged signature of counsel, was prepared and delivered by a non-attorney staff

member of the Commission engaged in the unauthorized practice of law, and inaccurately

informed Petitioner that his still active state court appellate rights had expired. The letter also

falsely represented that the Court of Appeals had issued an order denying a petition of certiorari

and an order relieving counsel of further representation. The September 28, 2010 letter provides

an additional and independent basis for a finding that Petitioner was denied effective assistance

of counsel.4

       B.      Did Petitioner suffer prejudice as a result of the ineffective assistance of
               assistance of counsel following the adverse decision of the South Carolina
               Court of Appeals on September 24, 2010 and the issuance of the
               remittitur on October 18, 2010?

       Where a defendant was denied effective assistance of counsel by being informed of

neither an adverse appellate court decision nor his right to seek further appellate review, he may

demonstrate prejudice by showing that “but for [counsel’s] failure, he would have timely

appealed.” Bostick, 589 F.3d at 168. All the record evidence supports the conclusion that had

Petitioner received timely notice of the adverse decision of the Court of Appeals and of his right

to seek further appellate review, he would have pursed an appeal. First, Ms. Robinson testified

that had she still been Petitioner’s counsel she would have filed a petition for rehearing and for

certiorari, and Mr. Dudek testified he wished a rehearing and certiorari had been pursued.


4
   Respondent dismisses the September 28, 2010 letter as simply an oversight by a paralegal who
used the wrong form letter. (Dkt. No. 31 at 3.) The Court finds this a far too benign
interpretation of a seriously unprofessional act of professional conduct undertaken under the
letterhead of the Commission on Indigent Defense. Ms. Robinson testified at the PCR hearing
that the letter was prepared and signed by a paralegal without her knowledge or consent. (Dkt.
No. 14-2 at 81.) Nonetheless, Ms. Robinson’s forged signature was placed on correspondence to
Petitioner. Mr. Dudek acknowledged that no attorney had assumed responsibility for Petitioner’s
case at the time the letter was sent and he had no recollection of seeing the letter. (Id. at 58.)


                                               -15-
    2:19-cv-00760-RMG            Date Filed 01/07/21      Entry Number 40         Page 16 of 20




Second, Petitioner has diligently pursued his habeas petition, initially pro se, attempting to raise,

among other things, a number of issues he had raised unsuccessfully in his direct appeal. Third,

having been sentenced to life without a possibility of parole, it seems implausible that Petitioner

would have not wished to pursue every appellate avenue. Petitioner has clearly established

prejudice under these facts.

        C.      Was Petitioner denied counsel at the stage of his appellate proceedings
                in which he had a constitutional right to counsel?

        The PCR court and Respondent have attempted to posit this case as only raising the

question of whether Petitioner had a constitutional right to have his counsel file a petition for

rehearing to the South Carolina Court of Appeals and for certiorari to the South Carolina

Supreme Court. If this were the sole issue before the Court, the PCR court and Respondent

would be correct. See Wainwright v. Torna, 455 U.S. 586, 587-88 (1982) (no right to counsel for

discretionary appellate review). What the PCR court did not address, and Respondent seeks to

avoid, are the duties of appellate counsel during the period post an adverse decision while the

appeal is still pending on direct appeal before the appellate court. During this critical period in

state court appellate practice—in this case from the issuance of the adverse decision on

September 24, 2010 until the filing of the remittitur on October 18, 2010—appellate counsel had

the duty to advise the client of the adverse decision and of his right to seek further appellate

review. If appointed counsel was unable or unwilling to pursue further appellate review on

Petitioner’s behalf, Petitioner retained the right to pursue his appeal pro se, just as he initially did

in the filing of his habeas petition.

        The Court recognizes that there has been considerable debate among federal courts

regarding what actions of appellate counsel fall within the proceedings of direct state court

review, where the defendant enjoys the right to competent appointed counsel. These cases often



                                                 -16-
    2:19-cv-00760-RMG          Date Filed 01/07/21     Entry Number 40        Page 17 of 20




turn on the specific facts of each case. The Court finds persuasive the Sixth Circuit’s well-

reasoned decision in Smith v. State of Ohio Department of Rehabilitation and Corrections,

holding that appellate counsel’s failure to inform the defendant of the adverse decision on his

direct appeal was an integral part of counsel’s representation at the direct appeal stage. 463 F.3d

426, 432-33 (6th Cir. 2006) (“The court’s ultimate decision regarding a particular legal

proceeding is part of that legal proceeding, and appointed counsel’s duties in representing a

client during that legal proceeding include the duty of informing her client of the outcome of the

proceeding.”) (emphasis in original).5 See also Roe v. Flores-Ortega, 528 U.S. 470, 479 (2000)

(noting that Constitution requires “that counsel make objectively reasonable choices” and must

do so not only during the legal proceeding for which counsel represents the client, but also after

the judicial proceeding has concluded in determining whether an appeal should be filed);

Strickland, 466 U.S. at 688 (“From counsel’s function as assistant to the defendant derive the

overarching duty to advocate the defendant’s cause and the more particular duties to consult with

the defendant on important decisions and to keep the defendant informed of important

developments in the course of the prosecution.”); Jones v. Barnes, 463 U.S. 745, 751 (1983)

(because defendant’s decision regarding whether to “take an appeal” is a “fundamental decision”

that “the accused has the ultimate authority to make,” it follows that counsel has duty to timely

inform accused of proceeding’s resolution); Paris v. Turner, 187 F.3d 637 (Table), 1999 WL

357815, at *2-3 (6th Cir. 1999), cert. denied, 529 U.S. 1104 (2000) (where counsel delays

informing defendant of decision on first appeal of right and “fails to communicate to his client

5
  The facts of Smith bear important resemblance to those here. As that court emphasized: “The
only way that Smith could have learned of the unpublished decision of the Ohio Court of
Appeals affirming his conviction was if his counsel notified him. When she failed to do so,
Smith was without any means of notice of the decision and thus did not and could not know that
the forty-five day deadline for filing a notice of appeal to the Ohio Supreme Court had started to
run.” Id. at 434.


                                               -17-
     2:19-cv-00760-RMG         Date Filed 01/07/21      Entry Number 40        Page 18 of 20




how to proceed with further appeals,” it cannot “fairly be said that [defendant] truly had his first

appeal of right”).

       The Court finds that the failure of appellate counsel to timely advise Petitioner of the

adverse decision of the Court of Appeals on his direct appeal and of his right to seek further

appellate review was integral to their duties in representing Petitioner at the direct appeal stage.

Consequently, the failure of appellate counsel to perform in an objectively reasonable way at the

state court direct appeal stage entitles Petitioner to habeas relief. Moreover, the delivery of the

September 28, 2010 letter to Petitioner on the letterhead of the Commission on Indigent Defense

with the forged signature of departed counsel, Ms. Robinson, inaccurately informing Petitioner

that his state court appellate rights had been exhausted, was also integral to appellate counsel’s

representation at the direct appeal stage and provides an additional and independent basis for

habeas relief.

V.     Remedy

       Having found that Petitioner was denied effective assistance of counsel at a critical time

in his direct state court appeal proceedings and suffered prejudice as a result, the Court must now

fashion an appropriate remedy. It is worthwhile to note that Petitioner’s requested remedy is

rather modest: the reinstatement of his right to seek discretionary state court appellate review of

the adverse decision of the Court of Appeals in his direct appeal.

       Respondent suggests as a model for a remedy the Fourth Circuit’s decision in Bostick v.

Stevenson, which involved defense counsel’s failure to consult with his client regarding his right

to pursue a direct appeal. (Dkt. No. 33 at 6-7.) In Bostick, the Fourth Circuit instructed the

district court on remand to “issue a writ of habeas corpus and that it order Bostick released from

prison unless the state grants him a direct appeal within a reasonable time.” 589 F.3d at 168. The




                                               -18-
    2:19-cv-00760-RMG          Date Filed 01/07/21      Entry Number 40        Page 19 of 20




district court thereafter issued an order on January 25, 2010 granting the petition for habeas

corpus and directed that “the State of South Carolina shall grant Mr. Bostick direct appeal no

later than May 1, 2010 or he shall be released from prison pursuant to the Fourth Circuit

mandate.” Bostic v. Warden of Broad River Correctional Institute, C.A. No. 8:07-727, 2010 WL

360514 (D.S.C. 2010). The South Carolina Supreme Court subsequently allowed Bostick to file

a belated appeal and reversed his murder conviction. State v. Bostick, 708 S.E. 2d 774 (S.C.

2011).

         Petitioner urges the Court to grant a slightly different remedy, by directing the South

Carolina Court of Appeals to recall its remittitur and to entertain a petition for rehearing. (Dkt.

No. 32 at 7-8.) Respondent argues that this proposed remedy would be technically defective

because the South Carolina Court of Appeals has no authority under these facts to recall its

remittitur. Respondent suggests that the better course is for this Court to follow the Bostick

model, ordering the State of South Carolina to reinstate Petitioner’s appeal rights or release him

from prison. (Dkt. No. 33 at 6.)

         After carefully considering the appropriate remedy under these highly unusual facts, the

Court hereby GRANTS Petitioner’s habeas petition as to Ground 3 (Dkt. No. 1-1) and

ORDERS that Petitioner be released from prison on or before May 1, 2021 unless the State of

South Carolina before then reinstates his right to discretionary appellate review of the September

24, 2010 decision of the South Carolina Court of Appeals denying his direct appeal.6




6
    The Court’s remedy is fashioned to restore Petitioner’s right to seek discretionary review of
the South Carolina Court of Appeals adverse decision of September 24, 2010. The Court will
leave to the South Carolina Supreme Court whether it will simply allow Petitioner to petition for
certiorari review before it or remand the matter to the South Carolina Court of Appeals with
instructions that the remittitur be recalled and discretionary review of a petition for rehearing be
granted. Should the Court of Appeals recall its remittitur and then deny a petition for rehearing,

                                               -19-
    2:19-cv-00760-RMG          Date Filed 01/07/21      Entry Number 40       Page 20 of 20




       AND IT IS SO ORDERED.



                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge

January 7, 2021
Charleston, South Carolina




Petitioner shall be entitled to seek certiorari review, before the South Carolina Supreme Court, of
the adverse decision of the Court of Appeals on his direct appeal.


                                               -20-
